Citation Nr: 0804856	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  00-17 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left 
elbow disability prior to May 7, 2007.

2.  Entitlement to an initial staged rating in excess of 10 
percent for left elbow disability from May 7, 2007.

3.  Entitlement to an initial compensable evaluation for 
right Achilles tendonitis prior to May 7, 2007.

4.  Entitlement to an initial staged rating in excess of 10 
percent for right Achilles tendonitis from May 7, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from February 1978 to 
February 2000.

These matters arise from a February 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  The February 2000 RO decision, in 
pertinent part, granted service connection for residuals of a 
left elbow injury and status post residuals of a right 
Achilles tendon repair, both of which were evaluated as 
noncompensable, effective March 1, 2000, the day following 
the date of separation from active service.  A July 2007 
rating decision increased the evaluation for each of the 
disabilities at issue to 10 percent, each effective from May 
7, 2007.  

This case was previously before the Board in December 2004 
when it was remanded for additional development.


FINDINGS OF FACT

1.  Prior to May 7, 2007, the veteran's service-connected 
left elbow disability was manifested by intermittent left 
elbow pain and stiffness and swelling; examination revealed 
that the left elbow had full range of motion, with no pain.

2.  From May 7, 2007, the veteran's service-connected left 
elbow disability was manifested by a mild decrease in 
limitation, with left elbow extension to 135 degrees, and 
left elbow flexion to 135 degrees; X-rays have revealed left 
elbow degenerative joint disease.

3.  Prior to May 7, 2007, right Achilles tendon disability 
was manifested by complaints of intermittent right ankle 
pain; examination revealed that the right ankle had full 
range of motion, with no pain.

4.  From May 7, 2007, right Achilles tendon disability is 
manifested by complaints of right ankle swelling; examination 
of the right ankle revealed dorsiflexion of 0 to 10 degrees, 
and plantar flexion of 0 to 25 degrees.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
evaluation for left elbow disability prior to May 7, 2007, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5206, 
5207, 5213 (2007).

2.  The criteria for entitlement to an initial staged rating 
in excess of 10 percent for left elbow disability from May 7, 
2007, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5206, 5207, 5213 (2007).

3.  The criteria for entitlement to an initial compensable 
evaluation for right Achilles tendonitis prior to May 7, 
2007, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5010-5024, 5271 (2007).

4.  The criteria for entitlement to an initial staged rating 
in excess of 10 percent for right Achilles tendonitis from 
May 7, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5010-5024, 5271 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

The Board is aware that the veteran was not issued a VCAA 
notice letter prior to initial adjudication of his claim for 
service connection for left elbow disability and right 
Achilles tendon disability.  The veteran's claim for service 
connection for right Achilles tendonitis and left elbow 
disability were substantiated in the February 2000 rating 
decision on appeal.  Therefore, VA no longer has any further 
duty to notify the veteran how to substantiate those service 
connection claims.  Moreover, the filing a notice of 
disagreement as to the initial disability ratings did not 
trigger additional section 5103(a) notice.  At any rate, the 
Board notes that the January 2005 and November 2005 VCAA 
notice letters (pertaining to the initial rating claims) were 
issued which satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA, pursuant to Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO also notified the veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  It requested that the veteran identify any medical 
providers from whom he wanted the RO to obtain and consider 
evidence.  The RO also invited the veteran to submit evidence 
in support of his claims.  

The Board has also considered the Court's recent holding in 
Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 
2008), concerning increased compensation claims and 38 U.S.C. 
§ 5103(a) notice requirements.  The Board notes that a claim 
for increased rating and a claim for a higher initial rating 
are similar in that the veteran seeks a higher evaluation for 
his service-connected disability.  The Court, however, has 
provided no guidance as to whether its holding in Vazquez-
Flores as to increased rating claims necessarily applies to 
claims for higher initial ratings.  

According to Vazquez-Flores, for an increased-compensation 
claim, section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

By correspondence dated in January 2005 and November 2005, 
the veteran was informed that he must show that his service-
connected disability had gotten worse, the evidence and 
information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of his 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  The VCAA 
letters informed the veteran that he should submit any 
medical evidence pertinent to his claims.

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
error.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 
337 (3d Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.").  See also Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007). 

While the duty to notify has not been satisfied with respect 
to the notice element to advise the claimant to provide 
evidence concerning the effect that any worsening of his 
disability had on his employment and daily life, the Board 
finds that the notice error did not affect the essential 
fairness of the adjudication because the veteran discussed 
the effect his disabilities on appeal had on his daily 
activities at his May 2007 VA examination.  Furthermore, the 
Board finds that a reasonable person could be expected to 
understand the importance of providing evidence concerning 
the affect his disability had on his employment and/or daily 
activities.  As for any special requirements under the rating 
criteria, which cannot be addressed by more than mere 
worsening of symptoms, a June 2000 statement of the case, and 
July 2007 supplemental statement of the case, set forth the 
relevant diagnostic criteria for rating the disabilities at 
issue.  The Board also notes that the veteran, through his 
representative, submitted argument in support of his claims 
which evidenced actual knowledge of the evidence necessary to 
substantiate the claims.  Further, in July 2007 the veteran 
received notice regarding the assignment of disability 
ratings and effective dates of awards.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds 
that any defect in the compliance with the essential elements 
of VCAA notice, under the holding in Vazquez-Flores, is not 
prejudicial, and neither the appellant nor his representative 
has made any allegations concerning VA's duty to notify or 
assist in this case.  In short, the appellant has had a 
meaningful opportunity to participate effectively in the 
processing of this claim.  Gordon v. Nicholson, 21 Vet. 
App. 270, 282-83 (2007).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, and the veteran has undergone examinations that 
have addressed the matters presented by this appeal.  The 
Board notes that the veteran's representative has essentially 
questioned the adequacy of the May 2007 VA examination.  The 
Board has reviewed the examination and has found it to be 
adequate.  The examiner reviewed the claims file, noted the 
veteran's complaints, and made clinical findings and ordered 
X-rays.  The Board notes that the May 2007 VA examination was 
cosigned by a VA physician.  The veteran has not identified 
any pertinent, obtainable evidence that remains outstanding.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  
Accordingly, the Board will address the merits of the claims.

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grants of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to these claims.

I.  Left elbow

Records reveal that the veteran sustained a left elbow 
dislocation during service.  A February 2000 rating decision 
granted service connection for residuals of a left elbow 
injury and assigned a noncompensable rating, effective March 
1, 2000, the day following the date of separation from active 
service.  A July 2007 RO decision increased the rating for 
the left elbow disability to 10 percent, effective May 7, 
2007.  The disability was recharacterized as left elbow 
degenerative joint disease.  Documents of record establish 
that the veteran is right hand dominant.

Under Diagnostic Code 5010, degenerative arthritis is rated 
based on limitation of motion of the affected joint.  
Diagnostic Code 5206 contemplates limitation of flexion of 
the forearm.  Flexion of the non-dominant forearm limited to 
100 degrees warrants a 10 percent rating.  Flexion of the 
non-dominant forearm limited to 90 degrees warrants a 20 
percent rating.

Diagnostic Code 5207 pertains to limitation of extension of 
the forearm.  Extension of the non-dominant forearm limited 
to 45 degrees warrants a 10 percent rating.  Extension of the 
non-dominant forearm limited to 60 degrees also warrants a 10 
percent rating.  Extension of the non-dominant forearm 
limited to 75 degrees warrants a 20 percent rating.

The normal range of elbow flexion and extension is from zero 
to 145 degrees.  38 C.F.R. § 4.71, Plate I.

Limitation of supination of the non-dominant arm to 30 
degrees or less warrants a 10 percent rating, and limitation 
of pronation of the arm warrants a 20 percent rating when 
motion is lost beyond the last quarter of arc and the hand 
does not approach full pronation.  Diagnostic Code 5213.  The 
normal range of forearm pronation is zero to 80 degrees and 
the normal range of forearm supination is zero to 85 degrees.  
38 C.F.R. § 4.71, Plate I.

A.  Entitlement to an initial compensable evaluation for left 
elbow disability prior to May 7, 2007.

At a November 1999 VA examination, the veteran complained of 
intermittent, throbbing left elbow pain.  The veteran said 
that he had two painful episodes per week of two to four 
hours at a time; the pain was stated to be 7 out of 10.  He 
also complained of stiffness and swelling, but noted good 
upper left extremity strength; left hand gripping and grasp 
were okay.  Physical examination revealed that the left elbow 
had full range of motion, with no pain.  There was no pain to 
palpation of the left elbow, although the veteran was able to 
locate a tender spot on the left elbow.  There was no 
crepitus.  X-rays were taken, and the diagnosis was left 
elbow pain, status post dislocation, with small bone 
fragments seen on X-ray.

The Board observes that the medical evidence of record for 
this time period does not include X-ray evidence of 
degenerative joint disease of the left elbow.  Further, left 
elbow range of motion has been normal.  In sum, even 
considering the veteran's complaints of pain under 38 C.F.R. 
§§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995), a 
compensable rating for left elbow disability prior to May 7, 
2007, is not warranted.

B.  Entitlement to an initial staged rating in excess of 10 
percent for residuals of a left elbow injury from May 7, 
2007.

At a May 2007 VA examination, the veteran indicated his left 
elbow was stiff and ached in cold weather; he also indicated 
that his left elbow was "noisy."  He indicated that he 
could not lift heavy objects when his left elbow flared-up.  
Range of motion findings from the May 2007 examination 
indicated left elbow extension was reported as 135 to -20 
degrees, and left elbow flexion was +20 to 135 degrees.  The 
veteran had left forearm pronation of 0 to 90 degrees and 
left forearm supination of 0 to 90 degrees.  No pain was 
noted on ranges of motion.  Left elbow crepitus was noted.  
X-rays noted degenerative changes.  The diagnosis was left 
elbow degenerative joint disease.  It was noted that the 
veteran's left elbow disability had no significant effect on 
occupational activities but had some effect on daily 
activities such as sports and recreation.

The mild decrease in limitation of the left elbow as 
demonstrated on the May 2007 VA examination, even with 
consideration of painful motion, is already essentially 
contemplated in the veteran's 10 percent evaluation under 
Diagnostic Code 5206.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The evidence for this time 
period does not show left elbow limitation of motion or 
function which more nearly approximates a 20 percent rating 
under any applicable Diagnostic Code.

In sum, entitlement to an initial staged rating in excess of 
10 percent for left elbow disability from May 7, 2007 is not 
warranted.

II.  Right Achilles

Records reveal that the veteran underwent a right Achilles 
tendon rupture and surgical repair during service.  A 
February 2000 rating decision granted service connection for 
residuals of right Achilles tendon repair and assigned a 
noncompensable rating, effective March 1, 2000, the day 
following the date of separation from active service.  A July 
2007 RO decision increased the rating to 10 percent, 
effective May 7, 2007, and recharacterized the disability as 
right Achilles tendonitis.

The veteran's service-connected right Achilles tendonitis 
disability is rated under Diagnostic Codes 5010-5024 
(tenosynovitis).  Diagnostic Code 5024 states that such 
disability is rated on limitation of motion of affected 
parts.  Under Diagnostic Code 5271, moderate limitation of 
motion of the ankle warrants a 10 percent disability rating, 
and marked limitation of motion of the ankle warrants a 20 
percent disability rating.

The average normal range of motion of the ankle is from zero 
to 20 degrees of dorsiflexion, and from zero to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II.

A.  Entitlement to an initial compensable evaluation for 
right Achilles tendon disability prior to May 7, 2007.

At a November 1999 VA examination, the veteran complained of 
intermittent right ankle pain of three to four episodes a 
week, lasting 3-4 hours each time.  The pain was located over 
the back of the right ankle and was stated to be 6 out of 10.  
Physical examination revealed that the right ankle had full 
range of motion, with no pain, including upon palpation.  X-
rays were taken, and the diagnosis was pain of the right 
Achilles tendon, status post repair, with no significant 
degenerative changes noted on x-ray.

The Board observes that the medical evidence of record for 
this time period does not include X-ray evidence of 
degenerative joint disease of the right ankle.  Further, 
right ankle range of motion has been normal.  Therefore, even 
considering the veteran's complaints of pain under 38 C.F.R. 
§§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995), a 
compensable rating for right Achilles tendon disability prior 
to May 7, 2007, is not warranted.

B.  Entitlement to an initial staged rating in excess of 10 
percent for right Achilles tendon disability from May 7, 
2007.

At a May 2007 VA examination, the veteran complained of right 
ankle swelling after playing sports.  It was noted that the 
veteran was able to stand 3 to 8 hours, with rest periods, 
and was able to walk more than 1/4 mile but less than one mile.  
Physical examination of the right ankle revealed dorsiflexion 
of 0 to 10 degrees, and plantar flexion of 0 to 25 degrees.  
There was no additional limitation of motion on repetitive 
use.  There was no right ankle instability, but there was 
thickening of the Achilles tendon with tenderness upon 
palpation.  The diagnosis was right Achilles tendonitis.  The 
veteran noted that if his right ankle bothered him at work, 
he could change his activities to accommodate the discomfort 
and pain.  Daily activities impacted by the ankle included 
(moderate impact) chores and (severe impact) on sports and 
recreation.

The evidence for this time period does not show limitation of 
motion or function which more nearly approximates a degree 
characterized as marked so as to warrant a 20 percent rating 
under Diagnostic Code 5271 or other Diagnostic Code.  Range 
of motion testing on the May 2007 VA examinations has shown, 
at most, moderate limitation of motion.  The veteran is not 
under active treatment for his ankle, and no manifestations 
that would warrant a higher rating are shown.  The Board has 
also considered 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  
The May 2007 VA examiner noted that there was no additional 
limitation of motion on repetitive use, and the record as a 
whole is against a finding of such symptoms as fatigability, 
weakness, or incoordination resulting in additional 
limitation of motion, as might warrant the assignment of an 
evaluation in excess of 10 percent.

The Board notes that there is no evidence of flatfoot, claw 
foot, malunion or nonunion of tarsal or metatarsal bones or 
moderately severe foot injuries, and Diagnostic Codes 5276, 
5278, 5283, and 5284 are not for application.

As the preponderance of the evidence is against higher 
initial or staged ratings for the disabilities on appeal, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that any of the disabilities on appeal have required 
frequent hospitalization, or that manifestations of the 
disabilities exceed those contemplated by the schedular 
criteria.  There is no suggestion in the record that left 
elbow or right ankle disability has resulted in marked 
interference with employment.  Therefore, assignment of an 
extra-schedular evaluation in this case is not in order.  
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).


ORDER

An initial compensable evaluation for left elbow disability 
prior to May 7, 2007, is denied.

An initial staged rating in excess of 10 percent for left 
elbow disability from May 7, 2007, is denied.

An initial compensable evaluation for right Achilles tendon 
disability prior to May 7, 2007, is denied.

An initial staged rating in excess of 10 percent for right 
Achilles tendon disability from May 7, 2007, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


